Exhibit 10-29



ROCHESTER GAS AND ELECTRIC CORPORATION

SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM

Amendment No. 2

          Pursuant to Article Six, the Plan is hereby amended, effective as of
May 1, 2002, by adding to the end of Section 3.1(b) the following new paragraph:

For each Employee listed in Appendix C, the lump sum value of the amount of the
benefit determined under the preceding paragraph shall be increased by the lump
sum amount shown on Appendix C. This additional benefit shall be paid in the
same form and under the same terms and conditions as the basic benefit payable
under this Section 3.1.

          IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be
executed by its duly authorized officer this 19th day of June, 2002.

ROCHESTER GAS AND
ELECTRIC CORPORATION

By     s/  David C. Heiligman               

Title  Vice President and Corporate Secretary  

 

APPENDIX C

Section 3.1(b) - Additional Benefit




Employee Name

Lump Sum Value of
Additional Benefit Amount

William J. Reddy

$35,000

Louis L. Bellina

$15,000

Michael B. Whitcraft

$25,000